DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is non-final.
The amendment filed on 11/13/2020 has been entered and fully considered.  
Claims 2, 4, 14, 16 and 18 are canceled.
Claim 1 have been amended.
Claims 1, 3, 5-13, 15, 17 and 19-26 are pending in Instant Application.
Response to Arguments
Applicant’s arguments, see remarks, filed 11/13/2020, with respect to the rejection(s) of claim(s) 1 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Prokhorov (US-2016/0252903), and Zoratti (US-2004/0189451).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6, 8-11, 13, 15, 17, 21-22 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edo-Ros (US-2016/0075332) in view of  Prokhorov (US-2016/0252903), and still further view of Zoratti (US-2004/0189451).
	Regarding Claim 1, Edo-Ros discloses a cross traffic alert system for a host vehicle (Edo-Ros: see Abstract), comprising: 
	one or more object detection sensors mountable to a host vehicle (Edo-Ros: Para. [0018], lines 2-10, a vehicle 10 includes an imaging system or vision system 12 that includes at least one exterior facing imaging sensor or camera, such as a rearward facing imaging sensor or camera 14a (and the system may optionally include multiple exterior facing imaging sensors or cameras, such as a forwardly facing camera 14b at the front (or at the windshield) of the vehicle, and a sidewardly/rearwardly facing camera 14c, 14d at respective sides of the vehicle), which captures images exterior of the vehicle)  and configured to detect relative positions of a plurality of target objects (Edo-Ros: Para. [0017], lines 1-5, vehicle vision system and/or driver assist system and/or object detection system and/or alert system operates to capture images exterior of the vehicle and may process the captured image data to display images and to detect objects at or near the vehicle and in the predicted path of the vehicle) over multiple time points (Edo-Ros: Para. [0018], lines 15-20, image data captured by the cameras and may provide displayed images at a display device 16 for viewing by the driver of the vehicle (although shown in FIG. 1 as being part of or incorporated in or at an interior rearview mirror assembly 20 of the vehicle, the control and/or the display device may be disposed elsewhere at or in the vehicle)); and 
	a processor (Edo-Ros: Para. [0017], lines 7-8, The vision system includes an image processor) configured to: 
	receive target object relative positional data detected by the one or more object detection sensors for the plurality of target objects (Edo-Ros: Fig. 6 illustrates relative positional data of pedestrians detected by sensors) over multiple time points (Edo-Ros: Para. [0079], lines 1-4, The system includes an image processor operable to process image data captured by the camera or cameras, such as for detecting objects or other vehicles or pedestrians or the like in the field of view of one or more of the cameras), 
	detect environmental state information based on the target object relative positional data received for the plurality of target objects over multiple time points (Edo-Ros: Para: [0075], 4-The system may also or otherwise use environmental parameters and may generate context information from several input conditions, which influence the various parameters and the TTC warning time. The system may utilize one or more cameras of the vehicle to assist in determining the presence of pedestrians and may be responsive to an output of a GPS system of the vehicle (that indicates the current geographical location of the vehicle)).
	Edo-Ros does not explicitly teach:
	classify a driving environment based, at least in part, on the environmental state information, 
	generate an output signal indicating when one or more of the target objects has entered a threshold alert area, the threshold alert area corresponding to the classified driving environment.
	However, in the same field of endeavor, Prokhorov teaches:
	classify a driving environment based, at least in part, on the environmental state information (Prokhorov: Para. [0022], lines 1-6, The driving environment module 121 can be configured to identify, classify and/or assess the driving environment of the vehicle 100. "Driving environment" means at least a portion of the external environment surrounding the
vehicle. The driving environment can be located within a predetermined distance from the vehicle 100.).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the cross traffic alert system for a host vehicle as taught by Edo-Ros and combine classify a driving environment based, at least in part, on the environmental state information as taught by Prokhorov. One of ordinary skill in the art would have been motivated to make this modification in order to improve safety and/or performance of an autonomous vehicle. (Prokhorov: Para. [0009], line 3-4).

	generate an output signal indicating when one or more of the target objects has entered a threshold alert area, the threshold alert area corresponding to the classified driving environment.
	However, in the same field of endeavor, Zoratti teaches:
	generate an output signal indicating when one or more of the target objects has entered a threshold alert area (Zoratti: Para. [0040], lines 1-3, the entry level could be used alone such that 1) an alert is initiated whenever an object enters from the side or rear), the threshold alert area corresponding to the classified driving environment (Zoratti: Para. [0038], lines 13-16, an alert is produced if any object is detected in the zone of interest. For instance, when a vehicle
is parking or just beginning to move, it may be desirable to be alerted when any objects are present; and Para. [0039], lines 2-9, In entry level 31, a check is made in step 36 to determine whether an object entered the zone of interest from the rear or from the side of the zone (i.e., from other than the front of the zone, such that the object is very likely a moving vehicle and may not have already been seen by the driver). If entry is into the zone is into the rear or side regions of the zone then an alert is initiated). 
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the cross traffic alert system for a host vehicle as taught by Edo-Ros in view of Prokhorov and combine generate an output signal indicating when one or more of the target objects has entered a threshold alert area, the threshold alert area corresponding to the classified driving environment as taught by Zoratti. One of ordinary skill in the art would have been motivated to make this modification in order to perform the same functions to output the alert zone.
Regarding Claim 6, the combination of Edo-Ros, Prokhorov and Zoratti teaches the cross traffic alert system of claim 1. Edo-Ros further teaches wherein classifying the Attorney Docket No. VNR-0032USdriving environment includes determining target tracks for the plurality of target objects (Edo-Ros: Para. [0074], lines 13-21, The system is thus responsive to vehicle parameters (pertaining to traction or braking ability of the vehicle at that time), environmental parameters, location parameters (such as the location of the vehicle being at or near where a pedestrian is more likely to be found), condition/time/place parameters (such as the location of the vehicle being at or near a location and at a particular time where a pedestrian is more likely to be found at that location). * Examiner interprets that the system determines the target tracks where the vehicle environment, location parameters at a particular time tracks plurality of pedestrians) and filtering the target tracks to identify target tracks relevant for classifying the driving environment (Edo-Ros: Para. [0075], lines 24-31, For example, when the vehicle is at a location near a bus stop when the bus is at the bus stop (thus a high likelihood that pedestrians will be present), the system may increase the sensitivity (and reduce the time to alert) and provide an earlier warning to the driver of the vehicle or may control the vehicle (such as apply the vehicle brakes) at an earlier time, when it is determined that a pedestrian may be moving in or towards the path of travel of the vehicle. * Examiner interpret when the system filters the target tracks at the location of vehicle at a particular time the system identifies the pedestrians at this location or in the environment of the vehicle, for example, the vehicle system filters at a location near a bus stop when the bus is at the bus stop (thus a high likelihood that pedestrians will be present)).
	Regarding Claim 8, the combination of Edo-Ros, Prokhorov and Zoratti teaches the cross traffic alert system of claim 6. Edo-Ros further teaches wherein filtering the target tracks the processor determines a time to collision based on a determined distance to the pedestrian and determined speed of the pedestrian and speed of the vehicle, and after the collision avoidance system generates an alert to the driver of the vehicle at a threshold time before the determined collision with the pedestrian), the multiple hypothesis problem supposing a plurality of possible cross-path angle solutions, each cross-path angle solution representing a corresponding possible trajectory for the target object (Edo-Ros: Para. [0074], lines 4-12, The system may increase the sensitivity of the alert (to effectively widen the vehicle path corridor in FIG. 7) to provide the alert (or to control the vehicle brake system or the like) earlier (by reducing a time to alert) responsive to parameter that are indicative of an increased likelihood that a pedestrian may be present in or near the path of travel of the vehicle and/or that are indicative of poor driving conditions (such as rain or snow or poor traction)).  
	Regarding Claim 9. the combination of Edo-Ros, Prokhorov and Zoratti teaches the cross traffic alert system of claim 6.  Edo-Ros further teaches wherein filtering the target tracks includes identifying relevant target tracks which satisfy target track stability requirements (Edo-Ros: Para. [0023], lines 18-27, Thus, since the system already measures the lateral position of the pedestrian relative to the vehicle, the speed of the pedestrian can be determined and used to widen the corridor (shorten the determined TTC) for the pedestrian position at which the system determines that the vehicle and pedestrian may be on course for a collision. FIGS. 8 and 9 show that not the center but the far edges of the vehicle are relevant when it comes to barely hitting or missing a pedestrian walking in the way of travel of an approaching vehicle).
	Regarding Claim 10, the combination of Edo-Ros, Prokhorov and Zoratti teaches the cross traffic alert system of claim 6. Edo-Ros further teaches wherein filtering the target tracks includes identifying relevant target tracks which satisfy convergence requirements with the host vehicle based on cross-path angle requirements and a minimum target speed threshold (Edo-Ros: Para. [0077], lines 3-12, the system may adjust the degree of braking responsive to the predicted location of the pedestrian at the time that the vehicle arrives at the pedestrian's path. For example, the system may gently or lightly apply the brakes to slow the vehicle's speed responsive to a determination that the pedestrian will be exiting the path of travel of the vehicle towards the end of the determined time to collision (i.e., the pedestrian is fully or almost fully across the vehicle path by the time the vehicle arrives at the pedestrian's path) * Examiner interprets when the system applies the brakes, the vehicle  slows to a minimum target speed threshold wherein filtering the target tracks includes identifying relevant target tracks).
	Regarding Claim 11, the combination of Edo-Ros, Prokhorov and Zoratti teaches the cross traffic alert system of claim 6. Edo-Ros further teaches wherein filtering the target tracks includes identifying relevant target tracks based on an estimate, for each track, of a longitudinal distance of the target to the host vehicle determined as a projection of a distance between a position of the host vehicle and a position of the target object along an axis perpendicular to a trajectory of the target object (Edo-Ros: Figure 8 and 9; and Para. [0023], lines 18-27, Thus, since the system already measures the lateral position of the pedestrian relative to the vehicle, the speed of the pedestrian can be determined and used to widen the corridor (shorten the determined TTC) for the pedestrian position at which the system determines that the vehicle and pedestrian may be on course for a collision. FIGS. 8 and 9 show that not the center but the far edges of the vehicle are relevant when it comes to barely hitting or missing a pedestrian walking in the way of travel of an approaching vehicle).
	Regarding Claim 13, the combination of Edo-Ros, Prokhorov and Zoratti teaches the cross traffic alert system of claim 6. Edo-Ros further teaches wherein the processor classifies the driving environment by aggregating driving environment indications contributed by the relevant target tracts (Edo-Ros: Para. [0058], lines 1-8, Some contexts may be engaged in combination, such as condition, time and place in combination (where the timing of an event that occurs at a particular location at a particular time may be considered when the vehicle is determined to be at or near a particular location at or near the time for an event at that location, such that the alert time may be reduced if the system determines that the vehicle is at or near such a location at such a time)).
	Regarding Claim 15, the combination of Edo-Ros, Prokhorov and Zoratti teaches the cross-traffic alert system of claim 1. Edo-Ros further teaches wherein the one or more object detection sensors comprise one or more of: (i) a radar system, (ii) a LIDAR system, or (iii) a camera system or image-based sensing system (Edo-Ros: Para. [0080], lines 1-3, The vehicle may include any type of sensor or sensors, such as imaging sensors or radar sensors or lidar sensors or ladar sensors or ultrasonic sensors).
	Regarding Claim 17, the combination of Edo-Ros, Prokhorov and Zoratti teaches the cross-traffic alert system of claim 1. Edo-Ros further teaches wherein the output signal activates one or more of an alert (Edo-Ros:  Para. [0004], lines 7-8, warning system that is operable to generate an alert or warning) or an autonomous collision avoidance function (Edo-Ros: Para. [0023], lines 2-3, pedestrian collision avoidance or collision warning systems).
Regarding claim 21, Edo-Ros, Prokhorov and Zoratti  teaches the cross traffic alert system of claim 1.  Edo-Ros further teaches: 
	…the threshold alert area is set (Edo- Ros: Para. [0074], lines 4-10, The
system may increase the sensitivity of the alert (to effectively widen the vehicle path corridor in FIG. 7) to provide the alert (or to control the vehicle brake system or the like) earlier (by reducing a time to alert) responsive to parameter that are indicative of an increased likelihood that a pedestrian may be present in or near the path of travel of the vehicle) according to target speed data (Edo-Ros: Para. [0077], lines 3-12, the system may adjust the degree of braking responsive to the predicted location of the pedestrian at the time that the vehicle arrives at the pedestrian's path. For example, the system may gently or lightly apply the brakes to slow the vehicle's speed responsive to a determination that the pedestrian will be exiting the path of travel of the vehicle towards the end of the determined time to collision (i.e., the pedestrian is fully or almost fully across the vehicle path by the time the vehicle arrives at the pedestrian's path)).
	Neither Edo-Ros teaches wherein classifying the driving environment includes determining a quality of the information, where if no or low quality environmental state information is established the driving environment is classified as undecided…. 
	However, in the same field of endeavor, Prokhorov teaches: 
	classifying the driving environment includes determining a quality of the information, where if no or low quality environmental state information (Prokhorov: Para. [0029], lines 10-20, The total number of different types of objects can be compared to a predetermined number of different types of objects. If the detected number of different types of objects is less than or equal to the predetermined number of different types of objects, the driving environment can be classified as a low complexity environment. If the determined number of different types of objects is greater than the predetermined number of different types of objects, the driving environment can be classified as a high complexity environment or some other non-low complexity classification) is established the driving environment is classified as undecided (Prokhorov: Para. [0030], lines 10-13, Thus, if the detected number of occlusions is less than or equal to the predetermined number of occlusions, the driving environment can be classified as a low complexity environment***Examiner interprets that if the detected number of occlusions is less than or equal to the predetermined number of occlusions it can be determined that the environment is classified as undecided).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the system according to claim 1 as taught in the combination of Edo-Ros, Prokhorov, Zoratti and combine with determining a quality of the information, where if no or low quality environmental state information is established the driving environment is classified as undecided as taught by Prokhorov. One of ordinary skill in the art would have been motivated to make this modification in order to improve safety and/or performance of an autonomous vehicle. (Prokhorov: Para. [0009], line 3-4).
	Regarding Claim 22, the combination of Edo-Ros, Prokhorov and Zoratti teaches the cross traffic alert system of claim 11. Edo-Ros further teaches:	
	wherein filtering the target tracks includes comparing the longitudinal distance to a maximum longitudinal distance threshold (Edo-Ros: Figures 4-8; and Para. [0022], lines 4-14, In FIG. 3, the remaining distance to the collision point is calculated out of vehicle speed and TTC. The corridor (B) in which a pedestrian (or other vulnerable road user or VRU) with a constant approaching speed may be hit in is shown in FIGS. 4 and 5. Thus, if the pedestrian will be hit (at point B in FIG. 4 or to either side of B and within the determined path of travel corridor), the system may warn the driver and/or the pedestrian and/or may apply the vehicle brakes. Also shown in FIG. 4 is the case where the pedestrian walks faster so he or she passes the vehicle corridor before the vehicle arrives at his or her location (see A in FIG. 4). * Examiner interprets that the figures and citation teaches filtering the target tracks includes comparing the longitudinal distance to a maximum longitudinal distance threshold ahead of the vehicle while tracking the pedestrians determining the travel path).
	Regarding claim 26, the combination of Edo-Ros, Prokhorov and Zoratti teaches the cross traffic alert system of claim 1. Edo-Ros further teaches wherein the plurality of target objects are5Amendment Dated: October 11, 2019 In Reply to Office Action Dated: July 23, 2019U.S. Appl. No.: 15/651,287Attorney Docket No. VNR-0032USPage 6 of 11located in a zone of interest in a direction corresponding to an engaged gear position of the host vehicle (Edo-Ros: Para. [0079], lines 13-19, when an object or other vehicle is detected, the system may generate an alert to the driver of the vehicle and/or may generate an overlay at the displayed image to highlight or enhance display of the detected object or vehicle, in order to enhance the driver's awareness of the detected object or vehicle or hazardous condition during a driving maneuver of the equipped vehicle. * Examiner interprets wherein the plurality of target objects are5Amendment Dated: October 11, 2019 In Reply to Office Action Dated: July 23, 2019U.S. Appl. No.: 15/651,287Attorney Docket No. VNR-0032USPage 6 of 11located in the zone of interest, the system may generate an alert to the driver of the host vehicle in the direction that relates to an engaged gear position of the vehicle, for example, if the gear is “drive” then the zone of interest is ahead of the vehicle).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edo-Ros, Prokhorov and Zoratti as applied to claim 6 above, and further in view of Zeng et al. (US-2008/0306666).
Regarding Claim 7, Edo-Ros, Prokhorov and Zoratti teaches the cross traffic alert system of claim 6.  Neither Edo-Ros nor Stein explicitly teaches wherein filtering the target tracks includes filtering based on an amount of noise reported by the target tracks.
	However, in the same field of endeavor, Zeng teaches: 	
	wherein filtering the target tracks (Zeng: Para. [0019], lines 1-12, The signals from the object detection sensors 22 are sent to an object tracking and classification processor 28 that identifies one or more potential targets, and provides tracking of the targets, such as location, direction, range, speed, etc. of the target. Object tracking and classification systems that perform this function are well known to those skilled in the art. The object tracking and classification processor 28 integrates the object maps from different sensors, merges multiples measurements from the same object into a single measurement, tracks the object, such as by using Kalman filters, across consecutive time frames, and generates a fused object list in the vehicular frame) includes filtering based on an amount of noise (Zeng:  Para. [0038], lines 5-8, E:1 and E:2 are two zero-mean white random processes with Gaussian distribution, and vi' for j=l,2,3, are measurements noises for modeled by zero-mean white Gaussian random processes) reported by the target tracks (Zeng: Para [0031], lines 1-2, One or more sensors may observe an object and report multiple observations related to the target position x).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of the invention to modify the system according to claim 6 as taught in the combination of Edo-Ros, Prokhorov and Zoratti and combine with filtering the target tracks includes filtering based on an amount of noise reported by the target track as taught by Zeng. One of ordinary skill in the art would have been motivated to make this modification in order to convey that the observed position of an entity, such as range, azimuth and range rate, and identity information and .
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edo-Ros, Prokhorov and Zoratti as applied to claim 1 above, and further in view of Torkkola et al. (US- 2004/0252027).
	Regarding Claim 12, Edo-Ros, Prokhorov and Zoratti teaches the cross traffic alert system of claim 1. Neither Edo-Ros Prokhorov nor Zoratti teaches wherein the processor classifies the driving environment based on speed and lane data associated with the target objects.
	However, in the same field of endeavor, Torkkola teaches:
	the processor classifies the driving environment (Torkkola: Para. [0019], lines 1-2, Vehicle monitors 210 encompass data related to the environment in which the vehicle is operating) based on speed (Para. [0022], lines 1-3, The classifier 200 may also capture data directly related to vehicle operation by monitoring vehicle controls 216. While operating the vehicle; and Para. [0022], lines 7-10, Data derived from the vehicle controls or other sensors may be used to evaluate cognitive load, for example, rate of change of the accelerator and brake, turn radius combined with vehicle speed) and lane data with the target objects (Torkkola: Para. [0027], lines 10-12, The radar, laser, video and infra-red sensors deployed around the perimeter of the vehicle monitor traffic and weather conditions, obstacles, lane markings, etc.).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of the invention to modify the system according to claim 1 as taught in the combination of Edo-Ros, Prokhorov and Zoratti combine with the processor classifies the driving environment based .
Claims 19, 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edo-Ros, Prokhorov and Zoratti as applied to claim 1 above, and further in view of Cutler et al. (US-2013/0057397).
	Regarding Claim 19, (Previously Presented) the combination of Edo-Ros, Prokhorov and Zoratti teaches the cross-traffic alert system of claim 1. Neither Edo-Ros nor Stein teaches wherein the driving environment is classified as one of a plurality of predetermined driving scenarios, each driving scenario associated with corresponding threshold alert area criteria.
	However, in the same field of endeavor, Cutler teaches:
	wherein the driving environment is classified as one of a plurality of predetermined driving scenarios (Cutler: Para. [0026], lines 17-28, The warning distance for when the host vehicle is driving on road surfaces that are icy, wet, gravely or otherwise inclement may be greater than it is for a dry road surface, like asphalt. The warning distance for a host vehicle traveling on a road full of sharp turns, speed limit changes, stop signs, traffic lights, etc. can be greater than that for a road with a long straight away section. And the warning distance for when the target vehicle is identified as a large truck may be greater than it is when the target vehicle is a small car. The preceding examples only represent some of the potential instances where the warning distance dynamically changes according to different factors, as other factors surely exist), each driving scenario associated with corresponding threshold alert area There are a number of different ways or techniques for performing this evaluation, including establishing and using a tailway distance criterion (TDC) or warning distance. Generally speaking, the warning distance represents the distance behind host vehicle 12 at which a warning or alarm is sounded in order to inform the host vehicle driver that they are being tailgated, and it is possible for the warning distance to be a dynamic threshold. Some warning distances may be predicated on a “three-second safety rule or the like. For example, the warning distance for when the host vehicle is traveling at 70 m.p.h. may be greater than it is for 25 m.p.h., as a greater stopping distance between the two vehicles is needed at higher vehicle speeds. The warning distance for when the host vehicle is driving on road Surfaces that are icy, wet, gravely or otherwise inclement may be greater than it is for a dry road Surface, like asphalt. The warning distance for a host vehicle traveling on a road full of sharp turns, speed limit changes, stop signs, traffic lights, etc. can be greater than that for a road with along straight away section. And the warning distance for when the target vehicle is identified as a large truck may be greater than it is when the target vehicle is a small car. The preceding examples only represent some of the potential instances where the warning distance dynamically changes according to different factors, as other factors surely exist.).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the cross-traffic alert system of claim 1 as taught in the combination of Edo-Ros, Prokhorov and Zoratti and combine with the driving environment is classified as one of a plurality of predetermined driving scenarios, each driving scenario associated with corresponding threshold alert area criteria taught by Cutler. One of ordinary skill in the art would have been motivated to make this modification in order to convey where a tailgating event is detected, then the vehicle safety system sends a corresponding warning to the 
	Regarding Claim 3, the combination of Edo-Ros, Prokhorov, Zoratti and Cutler teaches the cross traffic alert system of claim 19.  Neither Edo-Ros nor Prokhorov wherein the driving environment is classified as one of a parking lot or a roadway.
	However, in the same field of endeavor, Prokhorov teaches:
	the driving environment is classified (Prokhorov: Para. [0022], lines 1-6, The driving environment module 121 can be configured to identify, classify and/or assess the driving environment of the vehicle 100. "Driving environment" means at least a portion of the external environment surrounding the vehicle. The driving environment can be located within a predetermined distance from the vehicle 100) as one of comprises a parking lot or a roadway (Prokhorov: Para. [0038], lines 4-13, The driver history data 117 can be stored in data store 115 or in any other suitable location that can be accessed by and/or operatively connected to the control weighting module 122 and/or the processor 110. For instance, if a large number of manual control inputs are received from a driver during certain driving conditions (e.g. rain, snow, fog, tortuous paths, congested highways, etc.) or on certain roads, portions of a road, or areas, then the control weighting module 122 may learn from the driver's past actions in these circumstances).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the cross traffic alert system of claim 19 taught in the combination of Edo-Ros, Prokhorov, Zoratti and Cutler and combine with the driving environment is classified as one of comprises a parking lot or a roadway as taught by Prokhorov. One of 
	Regarding Claim 5, the combination of Edo-Ros, Prokhorov, Zoratti and Cutler teaches the cross traffic alert system of claim 19. Edo-Ros further teaches wherein a transition between threshold alert areas for different driving scenarios is configured to be gradual (Edo-Ros: Para. [0074], lines 13-23, The system is thus responsive to vehicle parameters (pertaining to traction or braking ability of the vehicle at that time), environmental parameters, location parameters (such as the location of the vehicle being at or near where a pedestrian is more likely to be found),  condition/time/place parameters (such as the location of the vehicle being at or near a location and at a particular time where a pedestrian is more likely to be found at that location) and/or driver parameters (attentiveness of driver, distractions and/or the like), and adjusts the vehicle control or warning time and/or intensity responsive to such parameters).
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edo-Ros, Prokhorov, Zoratti as applied to claim 11 above, and further in view of Nikolai et al.(US-2003/0098811).
	Regarding claim 23, the combination of Edo-Ros, Prokhorov and Zoratti teaches the cross traffic alert system of claim 11.  Neither Edo-Ros, Prokhorov nor Zoratti teaches: 
	wherein filtering the target tracks includes comparing a difference between current and prior estimates of longitudinal distance to a maximum longitudinal distance variance threshold.
	However, in the same field of endeavor, Nikolai teaches:
	wherein filtering the target tracks includes comparing a difference between current and prior estimates of longitudinal distance to a maximum longitudinal distance variance threshold (Nikolai: Para. [0011], In an advantageous method variant, the estimated distances are filtered such that for each mobile station-base station connection, firstly the difference between the current estimated distance and the last estimated distance is determined, a reliable maximum difference is defined, and the position determination is effected using current estimated distances for which the difference is smaller than or equal to the maximum difference. As a result of this measure, the currently estimated distance is compared with the last estimated distance and it can be assessed whether the currently estimated distance is realistic).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the cross traffic alert system according to claim 11 as taught in the combination of Edo-Ros, Prokhorov and Zoratti and combine with comparing a difference between current and prior estimates of longitudinal distance to a maximum longitudinal distance variance threshold taught by Nikolai. One of ordinary skill in the art would have been motivated to make this modification in order to convey when comparing an estimates a difference between current and prior estimates of longitudinal distance to a maximum longitudinal distance variance threshold, this determination conveys a strength measurement, with which the accuracy of the position determination can be increased (Nikolai: Para. [0008], lines 2-3).
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edo-Ros, Prokhorov and Zoratti as applied to claim 3 above, and further in view of Miura et al. (US-2016/0185348-Al).
	Regarding claim 24, the combination of Edo-Ros, Prokhorov and Zoratti teaches the cross traffic alert system of claim 3. Edo-Ros teaches a roadway driving environment (Edo-Ros: Para. [0046], lines 1-2, more sophisticated system may be able to detect ground or road or vehicle tire-road interface conditions), however, neither Edo-Ros, Prokhorov nor Zoratti teaches:  

	However, in the same field of endeavor, Miura teaches:
	the processor is configured to set a longitudinal distance threshold for the threshold alert area to cover a specified driving lane (see as least Miura: Para. [0012], lines 1-6, a warning point setting unit configured to set a warning point, at a position within the predetermined range before the stop point as viewed from the first vehicle, to allow the first vehicle to stop before the stop point; and Para. [0018], lines 1-12, The vehicle collision avoidance supporting apparatus described above may further include a driving-lane-position identifying unit configured to identify a lane position at which the second vehicle is traveling, and the stop point setting unit of the vehicle collision avoidance supporting apparatus may determine the distance based on the number of lanes in accordance with the lane position identified by the driving-lane-position identifying unit. By identifying the lane position (driving lane position) at which the second vehicle is traveling, the stop point can be set at a correct and appropriate position, and the warning can be given at a more appropriate position).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the cross traffic alert system of claim 3 as taught in the combination of Edo-Ros, Prokhorov and Zoratti and combine wherein the processor is configured to set a longitudinal distance threshold for the threshold alert area to cover a specified driving lane as taught by Miura. One of ordinary skill in the art would have been motivated to make this modification in order to send an alert signal to the user interface so that an audio alert, warning and/or message is played to inform the driver the possibility of collision (Miura: Para. [0029]).
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edo-Ros, Prokhorov and Zoratti as applied to claim 3 above, and further in view of Katoh et al. (US-2008/0009990). and still further view of Kadowaki et al. (US-2013/0060421).
	Regarding claim 25, the combination of Edo-Ros, Prokhorov and Zoratti teaches the cross traffic alert system of claim 3.  Neither Edo-Ros, Prokhorov nor Zoratti teach:  
	wherein for a parking lot driving environment.
	However, in the same field of endeavor, Katoh teaches:
 	wherein for a parking lot driving environment (Katoh: Para. [0111], lines 1-4, As shown in FIG. 9, at Step S200, it is determined whether the parked area is on a parking lot or on a road based on the information acquired from the map data of the navigation system).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the cross traffic alert system of claim 3 as taught in the combination of Edo-Ros, Prokhorov and Zoratti and combine with a parking lot driving environment taught by Katoh. One of ordinary skill in the art would have been motivated to make this modification in order to produce an advantage in relieving the driver's load and decreasing occurrence ratio of accidents (Katoh: Para. [0137], lines 9-10).
	Neither Edo-Ros, Prokhorov nor Zoratti or Katoh teaches: 
	the processor is configured to set a longitudinal distance threshold for the threshold alert area to cover an entire width of a parking lane.
	However, in the same field of endeavor Kadowaki teaches:
	the processor is configured to set a longitudinal distance threshold for the threshold alert area to cover an entire width of a parking lane (Kadowaki: Para. [0057], lines 4-17, Spaces devoid of parked vehicles 100, e.g., spaces between two parked vehicles 100 parked in adjacent parking spots are theoretically detected as open regions. However, a predetermined length along the progressing direction of the vehicle 90 in FIG. 5 is designated as a threshold value, and when there a region that is not an occupied region is detected along in a length equal to or greater than the threshold value, this region is detected as an open region E. When adjacent parking spots are consecutively detected as not being occupied regions, theoretically they are detected as a single open region E. After a wide open region E such as this
is detected, the open region E may be divided, an imaginary boundary may be provided, and the region may be set as a plurality of open regions E; and Para [0058], lines 1-4, The distance data acquisition part 12 and the open region detector 13 can be used to detect a plurality of open regions E, and these regions can be set as possible parking regions G).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the cross traffic alert system of claim 3 as taught in the combination of Edo-Ros, Prokhorov, Zoratti and Katoh and combine the processor is configured to set a longitudinal distance threshold for the threshold alert area to cover an entire width of a parking lane as taught by Kadowaki. One of ordinary skill in the art would have been motivated to make this modification in order to where the longitudinal distance threshold for the threshold alert area to cover an entire width of a parking lane to improve precision of the system (Kadowaki: Para. [0050], lines 3-4).
Allowable Subject Matter
Claim 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, if the 103 rejections overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
claim 20, neither the combination of the prior art, nor individually or dependently on other prior art, or rendered the cross traffic alert system, wherein the threshold alert area is defaulted to a parking lot scenario, until sufficient confidence that the driving environment is another environment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAKARI UNDERWOOD whose telephone number is (571)272-8462.  The examiner can normally be reached on M - F 8:00 TO 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy (GP) Pe can be reached on  (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/B.U./Examiner, Art Unit 3663                                                                                                                                                                                                        
/BAO LONG T NGUYEN/Primary Examiner, Art Unit 3664